Per Curiam.
On December 1, 1955, the appellant Clifford I. Walker, by his then attorney of record, Jerry J. O’Connell, filed in the office of the clerk of the Supreme Court, appellant’s transcript on appeal and on January 6, 1956 on motion of appellant’s said attorney, time for filing appellant’s brief on appeal was extended to February 6, 1956.
On January 16, 1956, appellant’s attorney Jerry J. O’Connell died, following which the respondent Mary P. Walker, on February 1, 1956, by and through her attorneys of record, Swanberg and Swanberg, caused written notice and demand to be served upon the appellant Clifford I. Walker to appoint another attorney to represent him in this cause or to appear in person.
On April 13, 1956, on motion of John M. McCarvel, Esq., made on behalf of the appellant Clifford I. Walker, this court made an order extending time for filing appellant’s brief herein to May 12, 1956, which time has expired and no other or further extensions for filing appellant’s brief have been applied for or granted.
On May 25, 1956, a written motion subscribed by the appellant Clifford I. Walker and by his attorney John M. McCarvel was filed in the office of the clerk of this Court for an order *616dismissing the above entitled case now pending before this Court.
It is therefore ordered that the last mentioned motion of the appellant Clifford I. Walker and of his attorney John M. Mc-Carvel, Esq., be and the same is hereby granted and the above numbered and entitled ease and appeal to this Court is ordered dismissed forthwith.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, DAVIS, and BOTTOMRY, concur.